NUMBER 13-08-00460-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE CANDACE TONKENS, DEPENDENT ADMINISTRATOR
OF THE ESTATE OF AMY ANN CONKEY, DECEASED




On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Yañez and Benavides

Memorandum Opinion Per Curiam (1)


 Relator, Candace Tonkens, Dependent Administrator of the Estate of Amy Ann
Conkey, Deceased, filed a petition for writ of mandamus in the above cause on July 31,
2008.  On August 4, 2008, the Court entered an order requesting a response to be filed by
the real party in interest, Duane Conkey in his Capacity as Administrator of the Estate of
Raymond Conkey, Deceased.  Subsequently, the real party in interest requested and
received an extension of time to file his response, and such response was duly filed on
August 29, 2008.  On September 10, 2008, relator filed a reply to this response.  
	The Court, having examined and fully considered the petition for writ of mandamus,
the response, and the reply thereto, is of the opinion that relator has not shown herself
entitled to the relief sought.  Accordingly, the petition for writ of mandamus is  DENIED. 
See Tex. R. App. P. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and 
filed this 30th day of September, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).